T.C. Memo. 2007-3



                      UNITED STATES TAX COURT



                JULIE K. MCCAMMON, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket Nos. 19719-04, 386-05,    Filed January 8, 2007.
                  5557-05.



     Julie K. McCammon, pro se.

     Terry Serena, for respondent.



                        MEMORANDUM OPINION


     COHEN, Judge:   Respondent determined deficiencies in and

penalties and additions to tax with respect to petitioner’s

Federal income taxes for 2000, 2001, and 2002 (docket Nos.

19719-04, 386-05, and 5557-05, respectively), as follows:
                                - 2 -

                            Additions to Tax/Penalties, I.R.C.
Year      Deficiency   Sec. 6651(a)(1)    Sec. 6654    Sec. 6662(a)

2000       $147,076           -                -         $29,415.20
2001        341,684        $85,431        $13,654.96          -
2002        345,892         85,223         11,373.05          -

Unless otherwise indicated, all section references are to the

Internal Revenue Code in effect for the years in issue, and all

Rule references are to the Tax Court Rules of Practice and

Procedure.

       Petitioner failed to comply with various orders prior to the

date set for trial, failed to present evidence concerning her

income or deductions at the time of trial, was held in default

but given an opportunity to cure the default, and failed to make

any bona fide effort to cure the default.     The issue for decision

is whether respondent’s determinations should be sustained in

full by reason of petitioner’s default.     We have reviewed the

entire record to determine whether such a sanction is too severe

under the circumstances and have decided that it is not.

                             Background

       Petitioner is a physician who resided in West Virginia at

the time that she filed her petitions.     For 2000 and 2002, she

filed Forms 1040, U.S. Individual Income Tax Return, in which she

inserted zeros in each line calling for information concerning

income, deductions, or computations of tax.     Attached to each of

the Forms 1040 was a frivolous statement contending that

petitioner did not have taxable income and containing various
                               - 3 -

other well-worn and long-rejected tax protester arguments.

Petitioner failed to file a return for 2001.

     Respondent reconstructed petitioner’s income from third-

party reporting, including Forms W-2, Wage and Tax Statement,

issued to petitioner by “Julie K. McCammon, M.D.”, Forms 1099

issued for interest paid by banks, capital gain income, and

various “medical payments”.   The wages included in respondent’s

determination were $325,304 for 2000, $214,114 for 2001, and

$256,811 for 2002.   The items included in respondent’s

determinations of income were listed and identified in schedules

attached to the statutory notices for each year.

     In the petition in each case, petitioner denied that she had

any tax liability, denied the income items, and claimed that she

had dependents, business expenses, deductions, credits, etc.    She

did not, however, identify any specific items in dispute.

     By notices served April 6, 2006, the three cases were set

for trial in Charleston, West Virginia, on September 11, 2006.

Attached to the notice of trial was a Standing Pretrial Order

that stated, among other things:

          ORDERED that all facts shall be stipulated to the
     maximum extent possible. All documentary and written
     evidence shall be marked and stipulated in accordance
     with Rule 91(b), unless the evidence is to be used
     solely to impeach the credibility of a witness.
     Objections may be preserved in the stipulation. If a
     complete stipulation of facts is not ready for
     submission at the commencement of the trial or at such
     other time ordered by the Court, and if the Court
     determines that this is the result of either party’s
                              - 4 -

     failure to fully cooperate in the preparation thereof,
     the Court may order sanctions against the uncooperative
     party. Any documents or materials which a party
     expects to utilize in the event of trial (except solely
     for impeachment), but which are not stipulated, shall
     be identified in writing and exchanged by the parties
     at least 14 days before the first day of the trial
     session. The Court may refuse to receive in evidence
     any document or material not so stipulated or
     exchanged, unless otherwise agreed by the parties or
     allowed by the Court for good cause shown. * * *

     On June 5, 2006, the Court received from petitioner a letter

in which she referred to the three docketed cases and stated:

     The docket numbers and tax years appear to be mixed up.
     Would you please explain to me which docket number
     applies to which tax year.

     This case should be settled. If the IRS would
     stipulate as to my business expenses, I will stipulate
     as to the gross receipts and we can settle this case
     out of court.

In response to that letter, the Court issued an order dated

June 6, 2006, which set out the docket numbers, years,

deficiencies, and additions to tax and penalties in issue.    The

order continued:

          The substantial deficiencies in issue in these
     cases arise from respondent’s determination that
     petitioner failed to report income for the years in
     issue. As petitioner argues, no allowance has been
     made for business expenses that would be normal under
     such circumstances. However, despite petitioner’s
     claims of uncertainty, amounts determined to be her
     income are specified in the notices of deficiency sent
     to her for the years in issue as attributable to
     reporting by third-party payors. In any event, it
     appears that the within cases contain common issues.
     Upon due consideration and for cause, it is hereby
                               - 5 -

          ORDERED: That, on the Court’s own motion, the
     above cases are consolidated for trial, briefing, and
     opinion. It is further

          ORDERED: That, on or before July 7, 2006, the
     parties shall meet in person, at which meeting
     petitioner shall present to respondent’s designated
     representative all documents that petitioner contends
     substantiate business expenses or other deductions or
     exemptions to which she is entitled for the years in
     issue. At such meeting, respondent shall present to
     petitioner copies of all third-party payor reports or
     other information used by the Internal Revenue Service
     in determining the unreported income reflected in the
     notices of deficiency in these cases. It is further

          ORDERED: That, on or before July 21, 2006, the
     parties shall, jointly or separately, file with the
     Court a written report setting out the substance of the
     meeting ordered above and their progress in compliance
     with Rule 91, Tax Court Rules of Practice and
     Procedure, and with the Court’s Standing Pretrial Order
     served with the Notice Setting Case for Trial.

     Petitioner failed to comply with the Court’s order of

June 6, 2006, asserting that her “busy schedule” prevented

meeting with respondent.   Instead, on July 8, 2006, she wrote a

letter to the Court in which she stated:

     The docket number 5557-05 for tax year 2002 could not
     possibly be applicable as my paperwork shows I only
     have 2 cases in Tax Court, for the years 2000 (Docket
     19719-04) and 2001 (386-05).

     I have no knowledge of filing an amended petition for
     tax year 2002 (Docket 5557-05) nor receiving a Notice
     of Deficiency for this year.

             *      *      *      *        *    *

     I did not receive a 90 day letter in reference to tax
     year 2002 and I did not file any petitions, amended
     petitions or answers in reference to this year. I deny
     all tax liability for this year and ask that proof be
     provided to me to substantiate the claims that I filed
                                 - 6 -

     any petitions or documents in accordance with the tax
     year 2002. (Docket 5557-05).

     I do not understand how you can consolidate my cases,
     when one case is not in existence. I request this
     court correct its records so I may prepare my case for
     trial.

The Court responded to petitioner’s letter, enclosing a copy of

the petition that she had filed in docket No. 5557-05, contesting

the statutory notice for 2002.    The Court’s letter, dated

July 27, 2006, continued:

          Respondent’s status report was filed July 13,
     2006, in response to the Court’s Order dated June 6,
     2006. Based on respondent’s report, the attachments,
     and your letter, it is obvious that you have not
     complied with the Court’s Order. Notwithstanding your
     “busy schedule”, immediate attention to these pending
     matters is necessary. If you do not comply with the
     applicable statutes and the Court’s Orders and Rules
     with respect to the exchange of documents and
     substantiation of your claimed deductions, none may be
     allowed at the time of trial.

          Moreover, your communications to date suggest that
     these proceedings may have been instituted or
     maintained primarily for delay and that you have
     unreasonably failed to pursue available administrative
     remedies. In such circumstances, Internal Revenue Code
     section 6673 authorizes a penalty not in excess of
     $25,000 (in each docketed case). Therefore, you are
     urged to give these matters your immediate, thorough
     and appropriate attention.

     On September 5, 2006, petitioner filed a motion for

continuance.   Respondent objected to petitioner’s motion for

continuance because, in part:

          2. Petitioner alleges in her Motion for
     Continuance that more time is needed to secure records,
     prepare for trial, and fill out stipulations.
     Respondent issued notices of deficiency to petitioner
                                - 7 -

     on August 18, 2004, November 3, 2004, and January 19,
     2005, for the taxable years 2000, 2001, and 2002,
     respectively. Petitioner filed her amended petitions
     on December 1, 2004, February 16, 2005, and May 9,
     2005, for the taxable years 2000, 2001, and 2002,
     respectively, alleging that she had business expenses.
     Petitioner has not made available to respondent any
     records regarding any business expenses during the two
     year period that has elapsed since respondent’s first
     notice of deficiency.

               *     *      *      *        *      *

          4. Petitioner alleges respondent has been unfair,
     demanding, and unreasonable when petitioner requests
     settlement, when in fact, petitioner has made no
     attempt to resolve her cases, has cancelled all
     conferences scheduled by respondent, and has failed to
     provide respondent with any evidence whatsoever
     regarding her alleged expenses, despite respondent’s
     repeated invitations to do so. Petitioner failed to
     comply with this Court’s order of June 6, 2006 to meet
     and provide such business expenses.

Petitioner’s motion for continuance was denied, in part because

the Court conducts sessions in Charleston, West Virginia, only

once a year.    There was no justification for postponing trial for

a year in the absence of any assurance that petitioner would make

an effort to cooperate in the determination of her tax

liabilities.

     On September 7, 2006, petitioner filed a motion to recuse,

alleging that the judge to whom the cases had been assigned had a

personal bias and prejudice against petitioner as a pro se

litigant.   That motion was denied.     The Court had twice, in the

order of June 6, 2006, and the letter of July 27, 2006, made

special efforts to notify petitioner of what was required of her.
                                - 8 -

When the cases were called from the calendar for trial on

September 11, 2006, petitioner again moved for a continuance.      In

addition to her claims that she was too busy to produce documents

to respondent, petitioner alleged that her accountant had quit in

January 2006, 8 months earlier, and that she had hired a new

accountant “within the last two weeks”.      Petitioner still could

not identify any erroneous income items included in respondent’s

determination or any deductions to which she claimed entitlement.

Given the opportunity to testify regarding the penalties, she

proceeded as follows:

          THE WITNESS [petitioner]: Your Honor, I would
     like to have it on the record that I am an extremely
     busy physician in sole practice of obstetrics and
     gynecology, which no one wants to practice in West
     Virginia anymore.

          I do high risk obstetrics because there are no
     high risk obstetricians in my area. I have eight
     thousand or approximately eight thousand patients now
     registered in my computer, though I have more. I
     perform a service by myself that no one else can do,
     working 24 hours a day.

          I have no vacation, and the last vacation I took
     was in 1989. I have tried to work with the Court, and
     I would like to meet with counsel to come up with a
     settlement. I had just needed more time. My
     accountant had quit suddenly in January, and as I
     mentioned previously, I had thought I could do the work
     myself, and I realized that I couldn’t at this time.

          After asking for records from him, I * * * now
     received them partially, and I have hired a new
     accountant. I was led to believe that it was my right
     to file zero if I expected that I would not owe taxes
     because of my deductions and allowances.

          THE COURT:    Who told you that?
                               - 9 -

          THE WITNESS:   My previous accountant had obtained
     some information.

          THE COURT:   Your accountant told you that?

          THE WITNESS:   Yes, my previous accountant.

          THE COURT:   Do you wish to identify that person?

          THE WITNESS:   Not really.

     In order to allow petitioner one further opportunity to

substantiate deductions, the Court issued an order as follows:

          These cases were called for trial in Charleston,
     West Virginia, on September 11, 2006, pursuant to
     notice duly given. Petitioner orally moved the Court
     for a continuance, which was denied for reasons
     appearing in the transcript of proceedings. Petitioner
     had failed to comply with the Court’s Order dated
     June 5 [June 6], 2006, or the Standing Pretrial Order
     served with the notice of trial. The parties did,
     however, stipulate to Forms 1040 submitted by
     petitioner for 2000 and 2002 and to the notices of
     deficiency that are the basis of these cases.
     Petitioner testified briefly with respect to the
     penalties in issue, claiming reliance on an
     “accountant” whom she declined to identify. Upon due
     consideration and for cause, it is hereby

          ORDERED: That petitioner is held in default
     pursuant to Rule 123(a), Tax Court Rules of Practice
     and Procedure, by reason of petitioner’s failure to
     comply with the Court’s orders and rules or otherwise
     properly to prosecute these cases. It is further

          ORDERED: That the determinations of income set
     forth in the statutory notices are sustained by reason
     of petitioner’s failure to assert a reasonable dispute
     with respect to any item of income reported on the
     information returns used in respondent’s determination.
     See sec. 6201(d), Internal Revenue Code. It is further

          ORDERED: That, on or before December 11, 2006,
     petitioner shall show cause in writing served on
     respondent and filed with the Court why the within
     cases should not be dismissed by reason of her failure
                              - 10 -

     properly to prosecute these cases, with decisions
     entered in the full amounts of deficiencies, additions
     to tax, and penalties determined in the statutory
     notices. Such showing shall include (1) a
     representation that, on or before October 23, 2006,
     petitioner delivered to respondent’s counsel, or to a
     designee of respondent’s counsel, all documents
     identifying or substantiating deductions, exemptions,
     or credits to which petitioner claims entitlement for
     tax years 2000, 2001, and 2002 and (2) a report with
     respect to items remaining in dispute after
     respondent’s response ordered hereinbelow. Such report
     shall include copies of all documents relating to the
     items remaining in dispute, identification of witnesses
     that petitioner would call at any further trial of
     these cases, a summary of the testimony of each such
     witness, and an estimate of the time required for such
     testimony. It is further

          ORDERED: That, on or before November 22, 2006,
     respondent shall advise petitioner in writing with
     respect to any deductions, exemptions, or credit that
     respondent will allow for the years in issue based on
     the material produced to respondent by petitioner no
     later than October 23, 2006. It is further

          ORDERED: That, on or before December 11, 2006,
     respondent shall serve on petitioner and file with the
     Court a written report as to respondent’s then position
     as to further proceedings in these cases.

          The parties are advised that further trial of
     these cases, if appropriate, may be set in Washington,
     D.C., as indicated at the hearing on September 11,
     2006, or, if the parties agree, may be set in
     Louisville, Kentucky, during the Trial Session of the
     Court scheduled to commence there on February 5, 2007.

     Petitioner failed to comply with the Court order of

September 11, 2006.   She did not present to respondent any

substantiation of expenses claimed.    She did provide copies of

unsigned Forms 1120S, U.S. Income Tax Return for an S

Corporation, for the periods ended December 31, 2000;
                              - 11 -

December 31, 2001; and December 31, 2002.    By letter dated

November 7, 2006, respondent notified petitioner in writing that

the documents did not support respondent’s consideration or

allowance of any deductions, exemptions, or credits from or

against her individual income or income taxes.    Although the date

by which petitioner was to submit documentation pursuant to the

Court’s order had passed, respondent requested that petitioner

provide substantiation of any items she would like to be

considered.   Petitioner failed to provide any further

substantiation, responding only with a letter containing a

spurious attack on respondent’s counsel.    Neither party has

requested further trial of these cases.

     The Forms 1120S that were submitted by petitioner to

respondent reported “Compensation of officers” of $325,304;

$214,114; and $256,811, which corresponded to the amounts

determined by respondent for 2000, 2001, and 2002, respectively.

In addition, the Forms 1120S reported ordinary income distributed

to petitioner as the sole S corporation shareholder of $116,493;

$247,729; and $161,859 for 2000, 2001, and 2002, respectively.

The shareholder distributions were not included in the amounts of

income determined in respondent’s statutory notices.     The Social

Security number shown for petitioner on the Forms 1120S is not

the same as the Social Security number shown for petitioner on

her Forms 1040 and on the petitions filed in these cases.      The
                              - 12 -

amount of gross receipts reported on Form 1120S for 2000 was

$731,619, and presumably was compensation for petitioner’s

services as a physician.   Only $79,703 in medical payments was

included as income in the statutory notice for 2000.   The gross

receipts reported on Form 1120S for 2001, $731,091, exceeded the

medical payments included in the statutory notice for 2001,

$614,748.   The gross receipts reported on Form 1120S for 2002,

$739,085, exceeded the medical payments included in the statutory

notice for that year, $612,981.

                            Discussion

     Rule 123 provides in part as follows:

          (a) Default: If any party has failed to plead or
     otherwise proceed as provided by these Rules or as
     required by the Court, then such party may be held in
     default by the Court either on motion of another party
     or on the initiative of the Court. Thereafter, the
     Court may enter a decision against the defaulting
     party, upon such terms and conditions as the Court may
     deem proper, or may impose such sanctions (see, e.g.,
     Rule 104) as the Court may deem appropriate. The Court
     may, in its discretion, conduct hearings to ascertain
     whether a default has been committed, to determine the
     decision to be entered or the sanctions to be imposed,
     or to ascertain the truth of any matter.

          (b) Dismissal: For failure of a petitioner
     properly to prosecute or to comply with these Rules or
     any order of the Court or for other cause which the
     Court deems sufficient, the Court may dismiss a case at
     any time and enter a decision against the petitioner.
     The Court may, for similar reasons, decide against any
     party any issue as to which such party has the burden
     of proof, and such decision shall be treated as a
     dismissal for purposes of paragraphs (c) and (d) of
     this Rule.
                               - 13 -

Rule 149(b) provides in part as follows:

            (b) Failure of Proof: Failure to produce
       evidence, in support of an issue of fact as to which a
       party has the burden of proof and which has not been
       conceded by such party’s adversary, may be ground for
       dismissal or for determination of the affected issue
       against that party. * * *

       Generally, petitioner has the burden of showing errors in

respondent’s determinations.    Rule 142(a).   Section 7491(a)

provides for the burden of proof on respondent if the taxpayer

introduces credible evidence with respect to any factual issue

relevant to ascertain her liability, has complied with

substantiation requirements, has maintained all records required,

and has cooperated with reasonable requests for witnesses,

information, documents, meetings, and interviews.     Petitioner has

done none of those things, and the burden of proof remains with

her.    Notably, with respect to deductions, petitioner must bear

the burden of proof.    See Rockwell v. Commissioner, 512 F.2d 882

(9th Cir. 1975), affg. T.C. Memo. 1972-133.     With respect to

penalties, section 7491(c) ordinarily imposes the burden of

production on respondent, as discussed below.

       While claiming throughout these cases that she did not owe

any taxes or wished to settle her tax liability, petitioner has

repudiated efforts by respondent’s counsel and by the Court to

secure information necessary to a negotiated settlement or to a

determination on the merits.    Petitioner seeks “waiver” of the
                               - 14 -

penalties and additions to tax on the ground that she is too busy

to keep up with her tax obligations.

     The deductions claimed on the S corporation returns that

petitioner produced have not been substantiated.    Even taking

them at face value, however, for 2000, petitioner received wages

($325,304) and S corporation profits ($116,493) exceeding the

total wages and medical payments determined in the statutory

notice ($405,007).    For 2001 and 2002, the income reported on the

S corporation returns substantially exceeded the medical payments

income discovered by respondent as a result of third-party

reporting.    Although it is not clear whether or when the S

corporation returns were filed, use of a different Social

Security number for petitioner apparently resulted in the

corporation’s net income’s not being included in the notices of

deficiency.    Petitioner’s recalcitrance has made it impossible to

determine with confidence the precise amount of her taxable

income.   On the entire record, however, we cannot conclude that

the deficiencies are excessive.    Thus, we do not believe that

justice requires that petitioner be provided any further

opportunities to cure her prior defaults.

     Petitioner has repeatedly asserted that respondent’s counsel

and the Court are biased against pro se litigants.    She has made

other spurious charges.   Petitioner’s claims are totally without

merit.    The Court’s orders and Rules take into consideration that
                                - 15 -

the majority of the cases pending in this Court are filed by pro

se litigants, most of whom do not have the educational background

that petitioner has.    (Of the 46 groups of cases on the

September 11, 2006, calendar in Charleston, West Virginia, 43

groups involved pro se taxpayers.     Thirty-three groups of cases

settled before or shortly after the calendar call.)     Petitioner’s

pro se status does not entitle her to disregard orders or Rules

of the Court.    See, e.g., Bauer v. Commissioner, 97 F.3d 45 (4th

Cir. 1996).     She was clearly warned by the Court’s orders and

letter of the consequences of her failure to comply.     If

petitioner truly desires a settlement, she must present

respondent’s counsel with information that would justify any

concession by respondent.     If she wishes to refute the

deficiencies on the merits, she must produce evidence.      She has

refused to do anything to show merit in her cases.

     In the statutory notices and in respondent’s trial

memorandum, each item of income determined in respondent’s

determination for each year is listed by payor, form of third-

party report, and amount.     That information was also provided to

petitioner in accordance with the Court’s order of June 6, 2006,

yet petitioner has shown no error in the determination of income.

See sec. 6201(d).     We infer from her failure to produce evidence

that she has none or that it would be unfavorable to her claims.
                                - 16 -

See Wichita Terminal Elevator Co. v. Commissioner, 6 T.C. 1158,

1165 (1946), affd. 162 F.2d 513 (10th Cir. 1947).

     Petitioner has not presented any substantiation of

deductions claimed on the Forms 1120S or any other deductions

that she wished to claim on her Forms 1040.    In effect, she has

received the benefit of some unsubstantiated deductions from the

gross income acknowledged on the Forms 1120S, which exceeds the

income determined to be taxable to her.    We cannot conclude that

the income set forth in the statutory notices as compensation for

her medical services exceeds the correct total income taxable to

her as wages or as S corporation income.    She has not identified

any error in the determinations of interest or capital gain

income.    She has given us no indication that personal itemized

deductions exceed the standard deduction allowed in the statutory

notices.

     The record contains copies of the Forms 1040 submitted by

petitioner for 2000 and 2002.    For 2000, respondent determined a

penalty under section 6662(a).    Petitioner’s Form 1040, with its

frivolous attachment, on its face establishes negligence.

Petitioner’s testimony that an unidentified accountant advised

her that she could file “zero income returns” does not show

reasonable reliance or good faith and is not credible.

     For 2001, respondent contends, and petitioner does not deny,

that petitioner did not file a return.    For 2002, the record
                                - 17 -

reflects that petitioner again submitted a frivolous Form 1040,

which was not a valid return.    See Cabirac v. Commissioner, 120
T.C. 163, 168-170 (2003).   Petitioner’s arguments with respect to

the penalties and additions to tax, i.e., that she was “too busy”

to comply and relied on the unidentified accountant, have no

merit.

     Petitioner was fully warned in the letter of July 27, 2006,

on the record at the time for trial, and by our order of

September 11, 2006, of the consequences of her failure to produce

evidence in support of her deductions or otherwise properly to

prosecute these cases.    She did not comply with the orders of the

Court.   On the existing record, we are satisfied that the

appropriate action under Rules 123 and 149(b) is to make our

order to show cause absolute and to dismiss these cases.

     In the Court’s letter dated July 27, 2006, the Court

referred petitioner to the provisions of section 6673(a)(1),

which are:

          SEC. 6673(a).   Tax Court Proceedings.--

               (1) Procedures instituted primarily for
          delay, etc.–-Whenever it appears to the Tax Court
          that--

                     (A) proceedings before it have been
                instituted or maintained by the taxpayer
                primarily for delay,

                     (B) the taxpayer’s position in such
                proceeding is frivolous or groundless, or
                              - 18 -

                    (C) the taxpayer unreasonably failed to
               pursue available administrative remedies,

          the Tax Court, in its decision, may require the
          taxpayer to pay to the United States a penalty not
          in excess of $25,000.

By her repeated refusals to provide substantiation of her

deductions and other claims, petitioner has unreasonably failed

to pursue available administrative remedies.      Even if she had

belatedly produced acceptable substantiation, a penalty under

section 6673 might be appropriate.     See Suri v. Commissioner,

T.C. Memo. 2004-71, affd. 96 AFTR 2d 2005-6526 (2d Cir. 2005);

Griest v. Commissioner, T.C. Memo. 1995-165.      We are not imposing

a penalty at this time, because dismissal of the petitions is

sanction enough.   However, inasmuch as petitioner has filed

another petition in this Court for 2003 (docket No. 10677-06),

she is hereby warned that the type of recalcitrance, obstruction,

and procrastination evident in these cases may result in an

additional sanction of up to $25,000.

     To reflect the foregoing,


                                           An appropriate order and

                                     decision will be entered in

                                     each case.